Citation Nr: 0026022	
Decision Date: 09/28/00    Archive Date: 10/04/00

DOCKET NO.  99-09 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to service connection for residuals of a 
flash burn to the eyes, to include cataracts. 

4.  Entitlement to service connection for residuals of 
scarlet fever. 

5.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

6.  Entitlement to service connection for a nervous disorder, 
claimed as depression, to include as secondary to PTSD.


REPRESENTATION

Appellant represented by:	John Stevens Berry, attorney-
at-law

ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from May 1946 to March 
1948.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska.

In a February 1998 statement submitted to the RO, the veteran 
expressed disagreement with the denial of service connection 
for bilateral knee disability.  The record reflects that his 
appeal with respect to the RO's denial of service connection 
for bilateral knee disability was denied by the Board in July 
1997.  If the veteran is not satisfied with the Board's 
decision of July 1997, his attention is directed to the VA 
Form 4597 attached to that decision. 


FINDING OF FACT

The claims for service connection for bilateral hearing loss, 
tinnitus, residuals of a flash burn to the eyes, to include 
cataracts, residuals of scarlet fever, PTSD, and a nervous 
disorder, claimed as depression, to include as secondary to 
PTSD, are not plausible. 





CONCLUSION OF LAW

The claims for service connection for bilateral hearing loss, 
tinnitus, residuals of a flash burn to the eyes, to include 
cataracts, residuals of scarlet fever, PTSD, and a nervous 
disorder, claimed as depression, to include as secondary to 
PTSD, are not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Applicable law provides that service connection may be 
granted for disability resulting from disease or injury 
incurred or aggravated during active service.  38 U.S.C.A. 
§§ 1110, 1131 (West Supp. 2000); 38 C.F.R. § 3.303 (1999).  
Service incurrence of an organic disease of the nervous 
system and a psychosis may be presumed if they are manifested 
to a compensable degree within a year of the veteran's 
discharge from service.  38 U.S.C.A. §§ 1101, 1112 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  In addition, 
38 C.F.R. § 3.310(a) (1999) provides that disability that is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  Additional 
disability resulting from the aggravation of a nonservice-
connected condition by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a) (1999).  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).

As a preliminary matter, the Board must determine whether the 
veteran has presented evidence of well-grounded claims, that 
is, whether he has presented claims that are plausible and 
meritorious on their own or capable of substantiation.  38 
U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990); Grottveit v. Brown, 5 Vet. App. 91 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  

The United States Court of Appeals for Veterans Claims 
(Court) has stated repeatedly that 38 U.S.C.A. § 5107(a) 
unequivocally places an initial burden on a claimant to 
produce evidence that a claim is well grounded.  See Grivois 
v. Brown, 6 Vet. App. 136 (1994); Grottveit at 92; Tirpak at 
610-11.  To satisfy the burden of establishing a well-
grounded claim for direct service connection, there must be:  
(1) a medical diagnosis of a current disability; (2) medical, 
or in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  Where the determinative 
issue involves medical causation or diagnosis, competent 
medical evidence to the effect that the claim is plausible is 
required.  Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  A 
claim also may be well grounded if the condition is observed 
during service, continuity of symptomatology is demonstrated 
thereafter and competent evidence relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 497 (1997).  

With regard to the claim for service connection for bilateral 
hearing loss, hearing impairment is a disability under VA 
regulations when the auditory threshold is 40 decibels or 
greater at any of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz, when the auditory threshold is 26 decibels or 
greater at any three of those frequencies, or when speech 
recognition scores on the Maryland CNC Test are less than 94 
percent.  38 C.F.R. § 3.385 (1999).

Service medical records, to include a March 1948 discharge 
examination report, show that the veteran was found to have 
scarlet fever in March 1947, but are otherwise negative for 
evidence of any of the disabilities at issue.  Moreover, the 
claims folder does not contain any post-service medical 
evidence of hearing loss, tinnitus, residuals of a flash burn 
to the eyes, to include cataracts, residuals of scarlet 
fever, or PTSD.  Moreover, the record contains no medical 
evidence of depression until the 1990's, or medical evidence 
suggesting that the appellant's depression is etiologically 
related to service or to the claimed PTSD.  

Overall, the only evidence linking these disorders to service 
is the theory advanced by the veteran himself; however, as a 
lay person, he is not qualified to provide a medical opinion.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Therefore, the Board must conclude that the veteran's claims 
are not well grounded.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied. 

Service connection for residuals of a flash burn to the eyes, 
to include cataracts, is denied. 

Service connection for residuals of scarlet fever is denied. 

Service connection for PTSD is denied.

Service connection for a nervous disorder, claimed as 
depression, to include as secondary to PTSD, is denied. 



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals



 
- 5 -


- 1 -


